Citation Nr: 1016571	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for emphysema with 
bronchitis (claimed as a lung disorder), to include as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in pertinent part, denied service 
connection for a respiratory disorder.  

The Board remanded the case to the RO for further development 
in December 2008 and in September 2009.  Unfortunately, the 
Board finds that an additional remand is necessary prior to 
review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

The Board remanded the present appeal in December 2008 and in 
September 2009 for appropriate action consistent with VA 
Adjudication Procedure Manual, M21-1MR (formerly M21-1), Part 
IV, subpart ii, Chapter 2, Section C; VAOPGCPREC 4-00.  See 
also Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. 
Brown, 4 Vet. App. 428 (1993).  This was to include 
scheduling the Veteran for a VA respiratory examination to 
determine the etiology of any identified asbestos-related 
disease.  

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

In the present case, the AMC did not determine whether or not 
military records demonstrated evidence of asbestos exposure 
during service, and did not develop whether or not there was 
post-service occupational asbestos exposure.

In this regard, the VA Adjudication Procedure Manual notes 
that common materials that may contain asbestos are steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire proofing materials, and thermal 
insulation; further, some of the major occupations involving 
exposure to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR IV.ii.2.C.9.f.  

The September 2009 Board remand stated that in this case that 
the Veteran contends that he was exposed to asbestos while 
stationed in Guantanamo Bay, grinding and cleaning the bottom 
of boats.  The Veteran's service personnel records show that 
the Veteran was as a Seaman and a Boatswains Mate primarily 
aboard the USS Valcour (AVP-55).  His records do not show an 
occupation that is normally associated with probable asbestos 
exposure.  The Veteran's service personnel records moreover, 
do not reveal any additional military occupational specialty 
(MOS) normally associated with a high risk of exposure to 
asbestos, and the record reflects that post-service, the 
Veteran had a many year history of being employed as a 
contractor, working in roofing, siding, remodeling, and 
performing concrete and electric work.  However, the Board 
recognizes that it is not inconceivable that the Veteran 
worked in close proximity of asbestos while present aboard a 
ship.  The RO/AMC has not yet made a determination as to 
whether the Veteran had in-service and/or post-service 
exposure to asbestos. 

Secondly, the Board finds that a December 2009 VA examination 
was inadequate as it did not address pertinent findings in 
the medical record relating to the presence of possible 
asbestos-related disease.  The Veteran was afforded a VA 
examination in December 2009.  Although the VA examiner 
stated that the claims file and the Board remand were 
reviewed, the VA examiner did not discuss pertinent private 
medical evidence associated with the claims file which 
reflects diagnoses of interstitial fibrosis (asbestosis); 
chronic obstructive/restrictive pulmonary disease; possible 
interstitial pneumonitis; and pleural thickening in 2008.  
The Board had noted, in the September 2009 remand, that some 
of these findings may be associated with asbestos exposure.  
See VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, 
Section C (acknowledging in essence that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted was the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.)

The VA examiner stated that a chest x-ray did not note 
abnormality secondary to asbestos; however, the Board notes 
that a December 2008 chest x-ray from the Southeast Missouri 
Hospital reflects a diagnosis of interstitial fibrosis and an 
October 2008 CT pulmonary angiogram from the Missouri Delta 
Medical Center reflects chronic obstructive/restrictive 
pulmonary disease; possible interstitial pneumonitis; and 
pleural thickening.  The Board finds, therefore, that an 
additional remand is necessary for a supplemental VA medical 
opinion by a pulmonary specialist to address these findings.

The Board finds, therefore, that an additional remand is 
necessary to address whether the Veteran had in-service 
and/or post-service asbestos exposure, and to determine if 
the Veteran's diagnoses of interstitial fibrosis; chronic 
obstructive/restrictive pulmonary disease; possible 
interstitial pneumonitis; and pleural thickening represent 
the presence of an asbestos-related disease secondary to in-
service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take appropriate 
action consistent with VA Adjudication 
Procedure Manual, M21-1MR (formerly 
M21-1), Part IV, subpart ii, Chapter 2, 
Section C; VAOPGCPREC 4-00.  See also 
Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).  

The RO/AMC should review the discussion 
contained in this remand and in the 
September 2009 Board remand.  The 
RO/AMC should determine, in accordance 
with the VA Adjudication Procedure 
Manual cited above, whether or not the 
Veteran's military records demonstrate 
evidence of asbestos exposure during 
service, and should develop whether or 
not there was post-service occupational 
asbestos exposure.

2.  Thereafter, the RO/AMC should 
forward any information with respect to 
the Veteran's in-service and/or post-
service asbestos exposure along with 
the claims file to a pulmonary 
specialist for a supplemental medical 
opinion.  The claims folder and a copy 
of this remand must be made available 
to the examiner for review.  If the VA 
examiner finds that an examination of 
the Veteran is necessary, the Veteran 
should be afforded such.  All indicated 
tests and studies are to be performed. 

The VA examiner should state whether it 
is at least as likely as not that any 
identified respiratory disorder is 
etiologically related to the Veteran's 
naval service to include exposure to 
asbestos.  

In rendering this opinion, the VA 
examiner should specifically address 
private medical evidence which reflects 
a December 2008 diagnosis of 
interstitial fibrosis based on chest x-
rays, and October 2008 diagnoses of 
chronic obstructive/restrictive 
pulmonary disease; possible 
interstitial pneumonitis; and pleural 
thickening based on a CT pulmonary 
angiogram.  The examiner must provide a 
complete rationale and basis for any 
opinions offered.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
